REATH,
Member, August 4,1978 — I respectfully dissent from recommending that your honorable court reinstate a lawyer, suspended for two years for a serious infraction of the rules, who has patently failed to establish the burden that is clearly his — i.e., to establish his legal competence for readmission to the bar.
Rightly or wrongly, Rule 218 of the Pennsylvania Rules of Disciplinary Enforcement requires that a lawyer, once suspended, must before readmission, in addition to establishing his moral qualifications, carry the burden of demonstrating that he has “the competency and learning in law required for admission to practice in the Commonwealth.”
This means that when we as a board recommend readmission following a suspension, we give the *611equivalent of a Good Housekeeping Seal of Approval in certifying to the general public, which includes future clients of petitioner in particular, that this lawyer is knowledgeable in the law and has the capacity to give wise counsel, based on competent legal knowledge and expertise, which is the hallmark of any member of the bar enjoying the special privileged status of being approved and licensed by this court to practice his or her skills.
In this instance, petitioner, who has not been engaged in private practice for over 30 years, and who during this period served as a full-time claims examiner to the [ ], is now being certified by this board as competent to engage in general practice based upon his testimony that during his suspension, he spent approximately four hours every month in his county law library reviewing advance sheets and in sporadically reviewing literature which came to his home from his son who is a practicing lawyer in Pennsylvania.
The hearing panel, as evidenced by their comments (see page 4, ¶3) was obviously concerned about this aspect of the readmission problem. Likewise, this board shows its own misgivings in this matter where the majority in its opinion states at page 3: “There was no showing that the petitioner lacked the competency to practice law. ” This statement is a complete reversal of the burden of proof as required by Rule 218.
Today the legal profession is being assaulted as never before, from all sides — both within and without the profession — by serious challenges to our privileged status, to our legal skills and competency in certain situations, and more particularly, our failure to enforce continuing legal education and standards. Most lawyers privately would readily *612concede that there is more than a grain of truth to some of these charges.
It may well be that but for petitioner’s disciplinary transgressions in this particular matter, his competency and right to practice law would never have been challenged. But the fact is, that by reason of his suspension, his legal competence and skills are now in issue.
I willingly accept and credit the testimony offered in this record that petitioner has learned his moral lesson from this unfortunate experience, that he now sees the error of his ways, and appears to be a safe moral risk.
But compassion and moral rehabilitation axe not sufficient standards to adequately protect the public against legal incompetence.1
Under all the circumstances and for the reasons set forth above, I would deny petitioner’s motion for readmission at this time, without prejudice to his right to reapply in six months to demonstrate that *613he has taken certain home study or other type of formalized refresher courses in those areas where he intends to practice and can demonstrate to the complete satisfaction of the hearing panel that he has fully met all of the standards of Rule 218.
Alternatively, I would urge serious consideration of approving a trial period of probationary readmission,2 during which time respondent could work as a lawyer for another member of the bar and then at the close of the probationary period could be given full or limited reinstatement, upon certification by such lawyer that in the lawyer’s opinion the petitioner has fully met the requirements of Rule 218.
Mr. Raymond E. Pearlstine joins in this dissent.
ORDER
EAGEN, C.J.
—And now August 28,1978, the recommendation of preme Court of Pennsylvania dated August 4,1978, *614on petition for reinstatement of [respondent] is accepted; and it is ordered, that the suspension of [respondent] is terminated and he is reinstated to the bar of the Supreme Court of Pennsylvania and all the courts under its supervisory jurisdiction.
[Respondent] is to retake the usual oath of attorneys upon admission to the bar and pay the necessary expenses incurred in the investigation and processing of the petition for reinstatement.

. Disciplinary Rule 6-101(A)(1) and (2) makes it professional misconduct for a lawyer to handle a legal matter which he “knows or should know that he is not competent to handle, without associating with him a lawyer who is competent to handle it; or to handle a legal matter without preparation adequate in the circumstances.”
I would be the first to concede that this provision is more honored in its breach than in its observance. To my knowledge, our board has never in my years of tenure made an adverse finding against a member of the bar based solely under these two sections. In fact I am unaware of any such charges solely under 6-101(A)(l) and (2) even getting to our board for review, albeit that one of the largest areas of complaint in which we do deal is violation of D.R. 6-101(A)(3) regarding the lawyer’s neglect in a legal matter entrusted to him.
I hope that in due time this will change and the time will come when our board and the disciplinary system takes on the *613unpleasant, but difficult task of evaluating charges of incompetent handling of matters for clients. But meanwhile, there is no excuse for us to duck the clear responsibility that has been thrust on us by the Supreme Court at least in regard to those lawyers who have been suspended — and then seek readmission.


. If for example a lawyer sought readmission, not as a sole practitioner engaged in general practice, but rather working for another lawyer in the preparation of briefs, legal research, etc., I could see no objection whatsoever to that lawyer being readmitted with a record of past legal experience such as petitioner.
On the other hand, where an individual who has been removed from the general practice of law for such a long period as petitioner were to suddenly branch out on his own, it raises serious questions as to his competence and ability to actively serve his or her clients.